3 So.3d 427 (2009)
Allen Dale OWENS, Appellant,
v.
The STATE of Florida, Appellee.
Nos. 3D08-1044, 3D08-1198.
District Court of Appeal of Florida, Third District.
February 18, 2009.
Rehearing Denied March 31, 2009.
*428 Allen Dale Owens, in proper person.
Bill McCollum, Attorney General, and Timothy R.M. Thomas, Assistant Attorney General, for appellee.
Before GERSTEN, C.J., SHEPHERD, J., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed. See State v. McBride, 848 So.2d 287, 291 (Fla.2003) ("Collateral estoppel... precludes a defendant from rearguing in a successive rule 3.800 motion the same issue argued in a prior motion.").